365 F.2d 303
The FIDELITY AND CASUALTY COMPANY OF NEW YORK, a Corporation of the State of New York, Appellant,v.CARLL AND RAMAGOSA, INC., a Corporation of the State of New Jersey, Casino Pier Co., a Corporation of the State of New Jersey, David Thompson, Margaret Thompson, James Thompson, Jack Dye and Mrs. Jack (Fictitious) Dye, Appellees.
No. 15636.
United States Court of Appeals Third Circuit.
Argued March 10, 1966.
Decided August 24, 1966.

Augustine A. Repetto, Atlantic City, N. J. (Ernest M. Curtis, Atlantic City, N. J., on the brief), Robert H. Steedle, Atlantic City, N. J., for Fidelity & Casualty Co., appellant.
Peter J. Devine, Jr., Camden, N. J. (Kisselman, Devine, Deighan & Montano, Camden, N. J., and Michael Patrick King, Camden, N. J., on the brief), for Casino Pier Co., appellee.
Perskie & Perskie, by Marvin D. Perskie, Wildwood, N. J. (John W. Gilbert, Jr., Wildwood, N. J., on the brief), for Carll & Ramagosa, Inc.
Before SMITH and FREEDMAN, Circuit Judges, and MILLER, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
This is a civil action in which the appellant sought an adjudication as to its possible obligations under a comprehensive liability policy issued to the appellee Carll and Ramagosa, Inc. The matter came before the court below on cross motions for summary judgment. The court, construing the policy, held that the appellant was under an obligation to defend certain tort actions and entered a partial summary judgment accordingly. The claims of the respective appellees as to the ultimate liability of the appellant were expressly reserved for determination after the tort actions had been litigated.


2
It is clear that the judgment of the lower court lacks the finality requisite to the appellate jurisdiction of this court under 28 U.S.C.A. § 1291. Marino v. Nevitt, 311 F.2d 406 (3rd Cir. 1963); Funkhouser v. City of Newark, 312 F.2d 383 (3rd Cir. 1963). This appeal will be dismissed for lack of jurisdiction.